                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


OMAR SHARIFF HOSKINS,                            )
                                                 )
                          Petitioner,            )
                                                 )
                     v.                          )      1:19CV521
                                                 )
JAMIE COBB,                                      )
                                                 )
                      Respondent.                )


                                         ORDER

        The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and, on November 21, 2019, was served on the parties

in this action. (ECF Nos. 10, 11.) No objections were filed within the time prescribed by

§636.

        The Court hereby adopts the Magistrate Judge’s Recommendation.

        IT IS THEREFORE ORDERED that Respondent’s Motion to Dismiss, (ECF. No.

6), is GRANTED.

        IT IS FURTHER ORDERED that the Petition, (ECF. No. 1), is DISMISSED.

        A Judgment dismissing this action will be entered contemporaneously with this Order.

        This, the 20th day of December 2019.

                                          /s/ Loretta C. Biggs
                                          United States District Judge
